Citation Nr: 0813099	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for pneumonia.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from August 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the veteran forwarded additional evidence 
directly to the Board.  He did not waive initial 
consideration of this material by the RO.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  In August 
2007, the Board received an Affidavit from the veteran in 
which he indicated that he had received treatment for his 
asserted pulmonary tuberculosis and pneumonia during service 
from an A. N. Cruz, M.D., the regimental surgeon of the 63rd 
Infantry Regiment, and a M. Torrefranca, M.D., at the 27th 
station hospital camp, Camp Hernandez Dingle Iloilo, APO 715.  
The additional evidence was received by the Board absent a 
written waiver of AOJ initial consideration of such evidence.  
Under DAV, the Board has no recourse, under the circumstances 
of this case, but to remand the case for AOJ initial 
consideration of additional evidence.  

While the Board could attempt to solicit a waiver from the 
veteran in accordance with Chairman's Memorandum No. 01-05-09 
(May 25, 2005), as the additional evidence submitted 
nonetheless triggers VA's duty to assist the veteran in 
obtaining additional evidence, a remand would be necessary in 
any case.  A review of the veteran's claims file reveals that 
the RO had attempted to obtain treatment records of the 
veteran from Dr. Cruz, there is no indication that efforts to 
obtain treatment records from Dr. Torrefranca have ever been 
undertaken.  On remand arrangements should be undertaken to 
obtain all available treatment records of the veteran from 
Dr. Torrefranca.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain all 
available treatment records of the veteran 
in 1944 from M. Torrefranca, M.D., First 
Lieutenant, MC at the 27th station hospital 
camp, Camp Hernandez Dingle Iloilo, APO 
715.  All efforts to obtain these records 
must be documented in the claims file.  If 
the identified records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, such must be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case containing notice of 
all relevant actions taken, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



